363 F.2d 824
Albert LEE, Appellant,v.Lawrence E. WILSON, Warden, Etc., Appellee.
No. 20586.
United States Court of Appeals Ninth Circuit.
June 28, 1966, Rehearing Denied Aug. 4, 1966.

Albert Lee, in pro. per.
Thomas C. Lynch, Atty. Gen., Michael Phelan, Deputy Atty. Gen., Horace Wheatley, Deputy Atty. Gen., San Francisco, Cal., for appellee.
Before HAMLEY, MERRILL and BROWNING, Circuit Judges.
PER CURIAM.


1
Johnson v. New Jersey, 384 U.S. 719, 86 S.Ct. 1772, 16 L.Ed.2d 882 (1966) requires rejection of appellant's contention that the rule of Escobedo v. State of Illinois, 378 U.S. 478, 84 S.Ct. 1758, 12 L.Ed.2d 977 (1964) should be applied retrospectively to his in-custody interrogation.  The fact that the questioning was secretly recorded, and the recording introduced in evidence, does not in itself present a constitutional violation.  Lopez v. United States, 373 U.S. 427, 438-440, 83 S.Ct. 1381, 10 L.Ed.2d 462 (1963); Benson v. People of State of California, 336 F.2d 791 (9th Cir., 1964); Carbo v. United States, 314 F.2d 718, 738 (9th Cir., 1963); Todisco v. United States, 298 F.2d 208 (9th Cir., 1961).  The remaining grounds for relief relied upon by appellant were properly rejected because alleged only in conclusory terms, unsupported by factual detail.


2
Affirmed.